DETAILED ACTION
In the response to the Amendments filed on January 6, 2021, claim 8 is amended; and claim 9 is cancelled. Currently, claims 1-8, 10, and 11 are still pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Claim Objections
Claims 1-7, 10, and 11 are objected to because of the following informalities: 
Claims 1, 6, and 10: the recitations of “the supply of dialysate” on line 18 of claim 1 and lines 1 of claims 6 and 10 are suggested to be recited as --the supply of the dialysate-- to be consistent as claim 8 has been amended to recite.
Claims 7 and 11: the recitations of “the single bag of dialysate fluid” and “dialysate fluid” are suggested to be recited to be --the single bag of the dialysate fluid-- and --the dialysate fluid-- to be consistent.
Claims 1 and 8: the recitations of “the first subcutaneous catheter and second subcutaneous catheter” (lines 6-7 and 9 of claim 1; lines 7-8 and 8-9 of claim 8) and “the first and second subcutaneous catheters” (line 16 of claim 1; line 14 of claim 8) are suggested to be recited as --the first subcutaneous catheter and the second subcutaneous catheter-- so as to avoid any confusion of antecedent basis.
Claims 2-7 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Treu (US Pub. No. 2001/0027289 A1) in view of Moukheibir (US Pat. No. 4,490,137).
Claim 1. Treu discloses system for administering peritoneal dialysis to a patient ([0094]; i.e., system 10 with dual access arrangement comprising two access devices 94), the system comprising: 
a supply of dialysate (96) ([0085]; 
a first subcutaneous catheter (i.e., tube 226 of a first subcutaneous access device 94) and a second subcutaneous catheter (i.e., tube 226 of a second subcutaneous access device 94) both adapted to be in communication with a peritoneal cavity of the patient ([0076]); 
a first needle (i.e., one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and second subcutaneous catheter, operable to access and connect the first subcutaneous catheter to a fluid pathway (i.e., fluid pathway illustrated in Fig. 5) ([0071] and further described in details in [0080]-[0082]); 
a second needle (i.e., the other one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and second subcutaneous catheter, operable to access and connect the second subcutaneous 
wherein the first subcutaneous catheter has a first access end and the second subcutaneous catheter has a second access end (Figs. 3, 4; i.e., ends of tube 226 in connection with valve assembly 212 of the respective access devices 94)
wherein the first access end is adapted to allow access of the first needle and the second access end is adapted to allow access of the second needle (Fig. 4); 
wherein the first and second subcutaneous catheters are adapted to be buried subcutaneously and do not protrude through the patient's skin ([0071]; i.e., since each device 94 is implanted subcutaneously and cannula must percutaneously through the skin to access the device 94); 
a pump (66, 100) operable to cause the supply of dialysate to continuously flow through the peritoneal cavity, wherein the dialysate travels into the peritoneal cavity via the first subcutaneous catheter and exits the peritoneal cavity via the second subcutaneous catheter (Fig. 5; [0054]-[0057] for description of pump 66 circulating fluid from inlet tube 62 to outlet tube 74 and [0088] for description of pump 100 for circulating regeneration fluid); 
a filter (22, 102) for removing contaminants from the dialysate, wherein the pump causes the decontaminated dialysate to be recirculated through the fluid pathway (see [0035]-[0038] for description for in-line membrane device 22, particularly [0038] for types of contaminants removed and see [0095] for sterilizing filter 102); and 

wherein at least one of the first subcutaneous catheter and the second subcutaneous catheter comprises a small reservoir (222) (Figs. 3, 4; [0069]-[0070], [0074]-[0082]), 
wherein the system is a closed system ([0012], [0085]; i.e., since container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session and as an alternative an open system with a source of water such as running tap water).
It is noted that Treu does not explicitly disclose that the small reservoir is a metal reservoir and that the surface of the reservoir comprising a soft synthetic membrane. 
However, it is noted that Moukheibir also discloses a system for administering dialysis to the peristaltic cavity of a patient (Abstract) comprising a supply of dialysate (col. 7, line 27; i.e., supply of dialysate solution), a subcutaneous catheter (12) adapted to be in communication with the peritoneal cavity of the patient (col. 5, lines 34-40), and a needle (i.e., needle penetrating the needle-penetrable covering), separate from the subcutaneous catheter, operable to access and connect the first subcutaneous catheter to a fluid pathway (i.e., fluid pathway from a supply of dialysate solution through the needle and through apparatus 10 for introducing the dialyzing solution into the peritoneal cavity) (col. 7, lines 24-30), wherein the subcutaneous catheter (12) are has a first access end (i.e., end with reservoir 20) adapted to allow access of the needle (Figs. 1, 4; i.e., since reservoir 20 is where the needle is penetrated into for dialysis solution delivery), wherein the subcutaneous catheter (12) is adapted to be 
Claim 2. Treu in view of Moukheibir discloses the system of claim 1, wherein Treu further discloses that the pump is a peristaltic pump ([0055]). 
Claim 3. Treu in view of Moukheibir discloses the system of claim 1, wherein Treu further discloses that the first subcutaneous catheter is surrounded by a first skirt (216); and the second subcutaneous catheter is surrounded by a second skirt (216) (Figs. 3, 4; [0073]-[0082]; i.e., since a dual access arrangement requires two devices 94, each of inlet 58 and outlet 60 of the dual access arrangement [0052] would have a device 94), but does not explicitly disclose that both the first subcutaneous catheter and the second subcutaneous catheter comprise a small metal reservoir. However, Moukheibir further discloses that access device 10 comprises the subcutaneous catheter (12) comprising a small metal reservoir (20) 
Claim 4. Treu in view of Moukheibir discloses the system of claim 3, wherein Moukheibir further discloses the skirt (14) is closer to the peritoneal cavity than to the metal reservoir (20) (col. 7, lines 10-20). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified system of Treu in view of Moukheibir also comprises the first skirt being closer to the peritoneal cavity than to the first small metal reservoir and the second skirt being closer to the peritoneal cavity than to the second small metal reservoir.
Claim 8. Treu discloses a method for administering peritoneal dialysis to a patient, 
using a system for administering peritoneal dialysis to a patient ([0094]; i.e., system 10 with dual access arrangement comprising two access devices 94), the system comprising: 
a supply of dialysate (96) ([0085]; 
a first subcutaneous catheter (i.e., tube 226 of a first subcutaneous access device 94) and a second subcutaneous catheter (i.e., tube 226 of a second subcutaneous access 
a first needle (i.e., one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and second subcutaneous catheter, operable to access and connect the first subcutaneous catheter to a fluid pathway (i.e., fluid pathway illustrated in Fig. 5) ([0071] and further described in details in [0080]-[0082]); 
a second needle (i.e., the other one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and second subcutaneous catheter, operable to access and connect the second subcutaneous catheter to the fluid pathway (i.e., fluid pathway illustrated in Fig. 5) ([0071] and further described in details in [0080]-[0082]);
wherein the first subcutaneous catheter has a first access end and the second subcutaneous catheter has a second access end (Figs. 3, 4; i.e., ends of tube 226 in connection with valve assembly 212 of the respective access devices 94)
wherein the first access end is adapted to allow access of the first needle and the second access end is adapted to allow access of the second needle (Fig. 4); 
wherein the first and second subcutaneous catheters are adapted to be buried subcutaneously and do not protrude through the patient's skin ([0071]; i.e., since each device 94 is implanted subcutaneously and cannula must percutaneously through the skin to access the device 94); 

a filter (22, 102) for removing contaminants from the dialysate, wherein the pump causes the decontaminated dialysate to be recirculated through the fluid pathway (see [0035]-[0038] for description for in-line membrane device 22, particularly [0038] for types of contaminants removed and see [0095] for sterilizing filter 102); and 
a waste container (106) for storing contaminants removed by the filter from the dialysate ([0090]); 
wherein at least one of the first subcutaneous catheter and the second subcutaneous catheter comprises a small reservoir (222) (Figs. 3, 4; [0069]-[0070], [0074]-[0082]), 
wherein the system is a closed system ([0012], [0085]; i.e., since container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session and as an alternative an open system with a source of water such as running tap water).
the method comprising: 

accessing the first catheter with the first needle (i.e., one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and the second subcutaneous catheter (i.e., the cannula connector inserted into the access device 94 is separate from tube 226) and accessing the second catheter with the second needle (i.e., the other one of the cannula connectors inserted into the access devices 94), separate from the first subcutaneous catheter and the second subcutaneous catheter (i.e., the other one of the cannula connector inserted into the access device 94 is separate from tube 226) (Fig. 4), thus connecting the first catheter and the second catheter to the closed fluid pathway (Fig. 5; [0104], [0012], [0085]; i.e., when container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session as an alternative to the open system with a source of water such as running tap water); 
pumping dialysate fluid through the closed fluid pathway and into the peritoneal cavity ([0104], [0054], [0056]; Fig. 5); 
removing contaminants, after the dialysate fluid has passed through the peritoneal cavity, from the dialysate fluid ([0035]-[0039], [0095]); 
re-circulating the decontaminated dialysate fluid through the closed fluid pathway so that the dialysate fluid is constantly being circulated through the closed fluid pathway ([0091], [0104]); and 

However, Treu does not explicitly disclose that the small reservoir is a metal reservoir and that the surface of the reservoir comprising a soft synthetic membrane. 
Again, it is noted that Moukheibir also discloses a system for administering dialysis to the peristaltic cavity of a patient (Abstract) comprising a supply of dialysate (col. 7, line 27; i.e., supply of dialysate solution), a subcutaneous catheter (12) adapted to be in communication with the peritoneal cavity of the patient (col. 5, lines 34-40), and a needle (i.e., needle penetrating the needle-penetrable covering), separate from the subcutaneous catheter, operable to access and connect the first subcutaneous catheter to a fluid pathway (i.e., fluid pathway from a supply of dialysate solution through the needle and through apparatus 10 for introducing the dialyzing solution into the peritoneal cavity) (col. 7, lines 24-30), wherein the subcutaneous catheter (12) are has a first access end (i.e., end with reservoir 20) adapted to allow access of the needle (Figs. 1, 4; i.e., since reservoir 20 is where the needle is penetrated into for dialysis solution delivery), wherein the subcutaneous catheter (12) is adapted to be buried subcutaneously and do not protrude through the patient’s skin (Fig. 5; col. 6, lines 61-68), and wherein the subcutaneous catheter comprise a small metal reservoir (20) (col. 5, lines 56-59; i.e., metal such as titanium), wherein a surface of the small metal reservoir comprises a soft, synthetic membrane (col. 6, line 24; i.e., polyester material). Moukheibir further discloses that access device 10 can be used for repeated needle penetration with minimal risk for infection while also being minimally visible (col. 8, lines 29-45). Since both Treu and Moukheibir are drawn to a system for administering peritoneal dialysis to a patient, it would have been 
Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the modified Treu in view of Moukheibir replaces access devices 94 of Treu with access devices 10 of Moukheibir comprises the steps of 
subcutaneously inserting the first catheter and the second catheter (catheters 12 of access devices 10) so that both the first catheter and the second catheter are in communication with the peritoneal cavity of the patient, as disclosed in col. 5, lines 34-40 of Moukheibir); 
accessing the first catheter with the first needle (i.e., one of the cannula connectors inserted into the access device 10 similar to needle described in col. 7, lines 24-30 of Moukheibir), separate from the first subcutaneous catheter and the second subcutaneous catheter (i.e., the cannula connector inserted into the access device 10 is separate from catheter 12) and accessing the second catheter with the second needle (i.e., the other one of the cannula connectors inserted into the access devices 10), separate from the first subcutaneous catheter and the second subcutaneous catheter (i.e., the other one of the cannula connector inserted into the access device 10 is separate from catheter 12), thus connecting the first catheter and the second catheter to the closed fluid pathway (Fig. 5; [0104], [0012], [0085] of Treu; i.e., when container 
pumping dialysate fluid through the closed fluid pathway and into the peritoneal cavity ([0104], [0054], [0056]; Fig. 5 of Treu); 
removing contaminants, after the dialysate fluid has passed through the peritoneal cavity, from the dialysate fluid ([0035]-[0039], [0095] of Treu); 
re-circulating the decontaminated dialysate fluid through the closed fluid pathway so that the dialysate fluid is constantly being circulated through the closed fluid pathway ([0091], [0104] of Treu); and 
storing contaminants removed by the filter (22, 102) in the waste container (106) ([0090]-[0091], [0096] of Treu).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Treu (US Pub. No. 2001/0027289 A1) in view of Moukheibir (US Pat. No. 4,490,137) further in view of Tallarida (US Pat. No. 5,906,596).
Claim 5. Treu in view of Moukheibir discloses the system of claim 3, wherein Moukheibir discloses that the skirt (14) being made of polyester material (col. 7, line 14). Therefore, Treu in view of Moukheibir does not explicitly disclose that the first skirt and second skirt are made of polytetrafluoroethylene. However, it is noted that Tallarida further explicitly discloses that subcutaneous catheter (22) extending from the subcutaneous access device to a treatment site (Fig. 1) wherein polytetrafluoroethylene and polyester are both suitable biocompatible .

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Treu (US Pub. No. 2001/0027289 A1) in view of Moukheibir (US Pat. No. 4,490,137) further in view of Lee (US Pub. No. 2009/0299273 A1).
Claim 6. Treu in view of Moukheibir discloses the system of claim 1, wherein Treu further discloses that the source of dialysate can be bagged ([0087], [0114], [0118]) and that container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session and as an alternative an open system with a source of water such as running tap water ([0085]). Moreover, while Moukheibir further discloses a supply of dialysate solution as known in the art (col. 7, lines 27-28) and that the amount of dialysate introduced during one session is about 1 to 2 liters depending on the size of the patient (col. 7, lines 31-34), both Treu and Moukheibir do not explicitly disclose that the supply of dialysate is limited to a single bag of dialysate fluid. However, it is noted that Lee also discloses a peritoneal dialysis system wherein the supply of dialysate is limited to a single bag of dialysate fluid ([0034], [0044]). Therefore, since both Treu in view of Moukheibir and Lee are drawn to peritoneal dialysis systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Treu in view of Moukheibir with the feature of the source of the dialysate being limited to a single bag of dialysate fluid as taught by Lee for providing sufficient dialysate for pumping and to void dialysate from the patient during dialysis ([0034]).
Claim 7. Treu in view of Moukheibir and Lee discloses the system of claim 6, wherein Lee further discloses that the single bag of dialysate fluid contains between 2.0 and 2.5 liters of dialysate fluid ([0044]). Thus, it follows that Treu in view of Moukheibir and Lee comprises the single bag of dialysate fluid contains between 2.0 and 2.5 liters of dialysate fluid of Lee as the source of dialysate for the modified system.
Claim 10. Treu in view of Moukheibir discloses the method of claim 8, wherein Treu further discloses that the source of dialysate can be bagged ([0087], [0114], [0118]) and that container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session and as an alternative an open system with a source of water such as running tap water ([0085]). Moreover, while Moukheibir further discloses a supply of dialysate solution as known in the art (col. 7, lines 27-28) and that the amount of dialysate introduced during one session is about 1 to 2 liters depending on the size of the patient (col. 7, lines 31-34), both Treu and Moukheibir do not explicitly disclose that the supply of dialysate is limited to a single bag of dialysate fluid. However, it is noted that Lee also discloses a peritoneal dialysis system wherein the supply of dialysate is limited to a single bag of dialysate fluid ([0034], [0044]). Therefore, since both Treu in view of Moukheibir and Lee are drawn to peritoneal dialysis systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Treu in view of Moukheibir with the feature of the source of the dialysate being limited to a single bag of dialysate fluid as taught by Lee for providing sufficient dialysate for pumping and to void dialysate from the patient during dialysis ([0034]).
Claim 11. Treu in view of Moukheibir and Lee discloses the method of claim 10, wherein Lee further discloses that the single bag of dialysate fluid contains between 2.0 and 2.5 liters of dialysate fluid ([0044]). Thus, it follows that Treu in view of Moukheibir and Lee comprises the single bag of dialysate fluid contains between 2.0 and 2.5 liters of dialysate fluid of Lee as the source of dialysate for the modified method.

Response to Arguments
With respect to the previous 35 U.S.C. 112 rejections, the amendments to the claims as noted on by applicant on pg. 6 are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112 (b) rejections of the claims are hereby withdrawn.

Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In particular, applicants arguments that Treu does not disclose the catheters being buried subcutaneously is not persuasive since Treu explicitly discloses that tube 226 (interpreted as being the claimed catheters in the rejection above) being implanted for repeated access by the cannula which is passed into the device 94 percutaneously through the skin ([0071], [0076]) and that the system is a closed system illustrated in Fig. 5 ([0012], [0085]; i.e., since container 96 contains an aliquot of purified water sufficient to supply regeneration solution for an entire therapy session and as an alternative an open system with a source of water such as running tap water). Moreover, Moukheibir also discloses the feature of the catheters being buried subcutaneously to allow for greater range of activities such as swimming (col. 8, lines 29-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783